The declaration alleges, in substance, that the shuttle of a loom was thrown against the plaintiff in consequence of the defendants' negligence in using the loom while it was out of repair and in a defective condition through their negligence. The defect or want of repair was in one or more of the parts of the loom that caused and limited the movements of the shuttle. It cannot be presumed that the defendants were ignorant of the character or repair of these parts; nor that the parts were so numerous and independent of each other that a specification of the defective ones and of the character of the defects was necessary to enable the defendants to properly prepare their defence. Should the trial develop this contingency, the court has power to order a specification and postpone the trial until it is furnished, if justice so requires. The facts relied upon to constitute negligence are quite as fully set forth as they usually are in cases against towns for injuries resulting from their negligence in maintaining highways, — cases much resembling this so far as the requisites of the declaration with respect to negligence are concerned. Corey v. Bath,35 N.H. 530, 547; Nashua Iron and Steel Co. v. Railroad, 62 N.H. 159, 160,161. The particulars of the defects in such cases are matters of evidence rather than pleading.
Apparently the allegations of the declaration are sufficiently full, clear, and distinct to give the defendants, the jury, and the court reasonably complete and certain information concerning the negligence on which the action is founded; and this is all the rules of pleading require. 1 Ch. Pl. 233, 256; 1 Saund. Pl.  Ev. 416.
Exception overruled.
All concurred.